Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 6, 2019

                                      No. 04-19-00698-CV

                       IN THE INTEREST OF J.R.B., JR., A CHILD,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02035
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
       The trial court terminated the parental rights of the parents of J.R.B. Jr. and named the
Texas Department of Family and Protective Services the child’s permanent managing
conservator in July 2018. Prior to the termination, the child had been placed with K.B., the
child’s paternal grandmother, and the permanency goal was relative adoption. The child
remained placed with K.B. after the termination until the end of August 2019.

       In early September 2019, the Department filed a motion for authorization to change
J.R.B.Jr.’s placement. On September 3, 2019, K.B. filed a Petition in Intervention and to Modify
Final Orders, in which she sought sole managing conservatorship or adoption of J.R.B.Jr. The
Department filed an objection and a motion to strike J.B.’s pleadings. The matter was set for a
hearing on September 16, 2019. A reporter’s record of the September 16 hearing has been filed,
in which the trial court orally granted the motion to strike the intervention based on lack of
standing.

       On October 8, 2019, K.B. filed a notice of appeal of the trial court’s order striking K.B.’s
pleadings. The notice states that the trial court orally granted the Department’s motion to strike,
but had not yet signed an order. The clerk’s record has been filed, but it does not contain a
signed order on the motion to strike.

        Before a final order is appealable, it must be written and signed by the trial court. See
Tex. R. App. P. 26.1 (appellate timetable runs from the date the judgment or order is signed);
Farmer v. Ben E. Keith Co., 907 S.W.2d 495, 496 (Tex. 1995) (per curiam). It is the written and
signed final order that forms the basis of an appeal. See Garza v. Texas Alcoholic Beverage
Comm’n, 89 S.W.3d 1, 8–9 (Tex. 2002). Although the trial court has a ministerial duty to sign a
written order after oral rendition, the appellate timetable does not begin to run and this court may
not exercise appellate jurisdiction until the order is written and signed. See id.
        Under Texas Rule of Appellate Procedure 27.2, we may treat a case that is appealed
before the judgment is final as a prematurely filed appeal and permit the defect to be cured. This
appeal will be dismissed for lack of jurisdiction unless a supplemental clerk’s record containing a
written, signed final order is filed in this court by November 26, 2019.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2019.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court